SCHEDULE A to the Investment Advisory Agreement (as amended March 15, 2013 to add WBI Absolute Return Balanced Plus Fund and WBI Absolute Return Dividend Income Fund) Series or Fund of Advisors Series Trust Annual Fee Rate WBI Absolute Return Balanced Fund 1.00% of average net assets WBI Absolute Return Dividend Growth Fund 1.00% of average net assets WBI Absolute Return Balanced Plus Fund 1.00% of average net assets WBI Absolute Return Dividend Income Fund 1.00% of average net assets ADVISORS SERIES TRUST on behalf of each series of the Trust listed on Schedule A WBI INVESTMENTS, INC. By:/s/ Douglas G. Hess By:/s/ Donald R. Schreiber Name:Douglas G. Hess Name:Donald R. Schreiber Title:President Title:Chief Executive Officer 1
